Name: Commission Implementing Regulation (EU) 2017/1957 of 26 October 2017 opening and providing for the administration of Union tariff quotas for certain fish and fishery products originating in Kosovo
 Type: Implementing Regulation
 Subject Matter: tariff policy;  fisheries;  agricultural policy;  international trade;  Europe;  trade
 Date Published: nan

 27.10.2017 EN Official Journal of the European Union L 277/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1957 of 26 October 2017 opening and providing for the administration of Union tariff quotas for certain fish and fishery products originating in Kosovo (*1) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/355 of the European Parliament and of the Council of 15 February 2017 on certain procedures for applying the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*1) of the other part (1), and in particular Article 2 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*1), of the other part (2) (the SAA) was signed on 27 October 2015 and entered into force on 1 April 2016. (2) Article 31 of the SAA and the Annex IV to the SAA lay down the arrangements applicable to the import into the Union of fish and fishery products. Under those provisions, imports into the Union of trout and carp originating in Kosovo within certain tariff quotas are to benefit from exemptions from customs duties. (3) To implement the provisions of the SAA on fish and fishery products, it is necessary to open and administer the annual tariff quotas for trout and carp for the year 2016 and the following years. (4) The tariff quotas should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with Commission Implementing Regulation (EU) 2015/2447 (3). (5) The measures laid down in this Regulation should apply from the date of entry into force of the SAA. This Regulation should therefore enter into force as a matter of urgency. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for fish and fishery products originating in Kosovo as set out in the Annex. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2017. For the Commission The President Jean-Claude JUNCKER (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 57, 3.3.2017, p. 59. (2) OJ L 71, 16.3.2016, p. 3. (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by the CN codes. Where ex CN codes are indicated, the scope of the preferential scheme is to be determined by the CN code and the corresponding description taken together. Fish and fishery products Order No CN Code TARIC subdivisions Description Annual Tariff Quota volume (in tonnes net weight) Rate of quota duty 09.1506 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1.4.2016 to 31.12.2016: 15 For upcoming years  from 1.1 to 31.12: 15 0 % 0302 11 0303 14 0304 42 0304 52 00 10 0304 82 0304 99 21 11, 12, 20 0305 10 00 10 0305 39 90 10 0305 43 00 0305 59 85 61 0305 69 80 61 09.1508 0301 93 00 Carp (Cyprinus spp., Carassius spp., Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus, Catla catla, Labeo spp., Osteochilus hasselti, Leptobarbus hoeveni, Megalobrama spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1.4.2016 to 31.12.2016: 20 For upcoming years  from 1.1. to 31.12: 20 0 % 0302 73 00 0303 25 00 0304 39 00 20 0304 51 00 10 0304 69 00 20 0304 93 90 10 0305 10 00 20 0305 31 00 10 0305 44 90 10 0305 52 00 10 0305 64 00 10